United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 99-2455
                                ________________

Christopher L. Taylor,                    *
                                          *
      Appellant,                          *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      District of Nebraska.
United States of America,                 *
                                          *      [PUBLISHED]
      Appellee.                           *

                                ________________

                                Submitted: February 15, 2000
                                    Filed: February 25, 2000
                                ________________

Before WOLLMAN, Chief Judge, HANSEN and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ________________

PER CURIAM.

       Christopher L. Taylor appeals the district court's1 denial of his supplemental
motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. We
affirm.




      1
       The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
       Taylor pleaded guilty to counts I and V of the indictment against him, which
charged possession with intent to distribute five or more grams of cocaine base, in
violation of 21 U.S.C. § 841(a)(1) (1994), and use of a firearm during and in relation
to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1). He filed no direct
criminal appeal.

       Taylor initially filed a § 2255 motion alleging error in count V on the basis of
Bailey v. United States, 516 U.S. 137, 148 (1995) (defining "use" of a firearm as
requiring its actual employment). The district court denied the motion on the grounds
of procedural default, but we granted a certificate of appealability and remanded the
case to the district court in light of Bousley v. United States, 523 U.S. 614, 622-24
(1998) (holding actual innocence may excuse the default of one who pleaded guilty
before the Bailey decision). On remand, the district court granted Taylor's motion and
vacated the count V conviction for use of a firearm.

       After his first appeal to this court, Taylor filed a supplemental § 2255 motion in
the district court challenging his conviction on count I due to an alleged violation of the
Speedy Trial Act, 18 U.S.C. §§ 3161-3174. The district court denied relief on the
supplemental motion, concluding that Taylor's counsel had acquiesced in the
continuance that supposedly caused the Speedy Trial Act violation, that this conduct
did not amount to ineffective assistance of counsel, and that in any event, the 70-day
period of the Speedy Trial Act was not violated. Taylor appeals.

       We find it unnecessary to reach the merits of Taylor's claimed violation of the
Speedy Trial Act because he waived this issue. Taylor pleaded guilty to count I
without ever having moved to dismiss the indictment on speedy trial grounds and
without specifically reserving his right to appeal the speedy trial issue. Furthermore,
he filed no direct appeal. We conclude that Taylor waived his right to raise any
argument based on a violation of the Speedy Trial Act when he pleaded guilty. See
United States v. Cox, 985 F.2d 427, 433 (8th Cir. 1993). Although the district court

                                            2
addressed the merits of the speedy trial calculation, we can affirm the district court's
judgment on any ground that is supported by the record. See Dominium Mgmt. Servs.,
Inc. v. Nationwide Hous. Group, 195 F.3d 358, 367 (8th Cir. 1999).

       We also conclude that Taylor's reliance on a recent First Circuit case to excuse
his failure to preserve the issue is misplaced. See United States v. Barnes, 159 F.3d
4, 15 (1st Cir. 1998) (finding no waiver of a Speedy Trial Act violation where the
defendant had failed to object to an unexplained pretrial delay). The defendant in
Barnes did not plead guilty but proceeded to trial and filed a direct criminal appeal
challenging the alleged violation of the Speedy Trial Act. By contrast, Taylor pleaded
guilty without specifically preserving the issue and took no direct criminal appeal, thus
waiving his right to assert this issue in a collateral motion to vacate, correct, or set
aside his sentence.

      Accordingly, we affirm the district court's denial of Taylor's supplemental § 2255
motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                           3